DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to Applicant’s amendment/request for reconsideration after non-final rejection filed on 6/8/2022 and Terminal Disclaimer filed on 6/13/2022.  Claims 1-31 are pending, wherein claims 25-31 have been withdrawn from further consideration as being directed to non-elected invention without traverse.  Claims 1-31 have been examined, wherein claims 1-24 are allowed for the reasons previously indicated, wherein claims 25-31 are subjected to the following Examiner’s Amendment.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 25-31 directed to invention non-elected without traverse.  Accordingly, claims 25-31 been cancelled as given in the Examiner’s Amendment below.
Terminal Disclaimer
The terminal disclaimer filed on 6/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,831,963 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
As per claims 25-31, the claims have been cancelled as being directed to non-elected invention without traverse as noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	

/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        June 16, 2022